Citation Nr: 0415196	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Service connection for residuals of a nasal fracture.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.  

8.  Whether there was clear and unmistakable error in a 
November 1987 rating action that denied service connection 
for lumbar spine and cervical spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1982 to June 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action that denied 
service connection for a nasal fracture and found that there 
was no new and material evidence to reopen claims for service 
connection for a right knee disorder, an eye disorder, 
hearing loss, and tinnitus that had been previously denied in 
an unappealed rating action of November 1987.  In December 
2003 the veteran appeared and gave testimony at hearing 
before the undersigned in Washington, D.C.  A transcript of 
this hearing is also of record.  

In December 1998 the RO determined that there was no clear 
and unmistakable error in a November 1987 rating action that 
denied service connection for low back and neck disabilities.  
The veteran indicated that he wished to appeal the issues of 
service connection for his cervical spine and lumbar spine 
disabilities in a statement dated and received in June 1999.  
In a rating action of August 1999, the RO denied the 
veteran's application to reopen his claims for service 
connection based on new and material evidence for a lumbar 
and cervical spine disabilities.  

The record contains a May 2000 fax cover sheet from the RO 
customer service unit indicating that the veteran wished to 
appeal the issues of service connection for cervical spine 
and lumbar spine disabilities.  The Board construes the 
veteran's June 1999 statement to be a notice of disagreement 
in regard to the issue of clear and unmistakable error in the 
November 1987 rating action denying service connection for 
cervical spine and lumbar spine disabilities and the May 2000 
fax to be a notice of disagreement as to the denial of his 
application to reopen these claims based on new and material 
evidence.  No statement of the case has been issued in regard 
to these claims.  The filing of a notice of disagreement puts 
a claim in appellate status and a statement of the case in 
regard to the issues of clear and unmistakable error in the 
November 1987 rating action denying service connection for 
lumbar spine and cervical spine disabilities and whether new 
and material evidence has been submitted to reopen claims for 
service connection for lumbar spine and cervical spine 
disabilities must be issued to the veteran.  Since that is 
the case the remand action in regard to these claims set 
forth below is necessary.  See Manlicon v. West 12 Vet. App. 
238 (1999). 

The issues of service connection for an eye disability and 
for tinnitus will also be discussed in the Remand section of 
this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran has a postoperative deviated nasal septum due 
to a fractured nose sustained during service.  

2.  In a final rating decision of November 1987, the RO 
denied service connection for a right knee disorder, 
bilateral defective hearing, tinnitus, and a right eye 
disability.  

3.  The evidence submitted since the RO's final rating action 
of November 1987 denying service connection for a right knee 
disorder is new because it was not previously of record.  

4.  The evidence submitted since the RO's final rating action 
of November 1987 denying service connection for a right knee 
disorder is material to the reopening of the veteran's claims 
for service connection for a right knee disorder because it 
must be considered to fairly decide the merits of this claim.  

5.  The veteran currently has chondromalacia patella of the 
right knee that had its onset during service.  

6.  The evidence submitted since the RO's final rating action 
of November 1987 denying service connection for tinnitus is 
new because it was not previously of record.  

7.  The evidence submitted since the RO's final rating action 
of November 1987 denying service connection for tinnitus is 
material to the reopening of the veteran's claims for service 
connection for tinnitus because it must be considered to 
fairly decide the merits of this claim.  

8.  The evidence submitted since the RO's final rating action 
of November 1987 denying service connection for hearing loss 
is new because it was not previously of record.  

9.  The evidence submitted since the RO's final rating action 
of November 1987 denying service connection for defective 
hearing is not material to the reopening of the veteran's 
claims for service connection for hearing loss because it 
need not be considered to fairly decide the merits of this 
claim.  

10.  The evidence submitted since the RO's final rating 
action of November 1987 denying service connection for a 
right eye disability is new because it was not previously of 
record.  

11.  The evidence submitted since the RO's final rating 
action of November 1987 denying service connection for a 
right eye disability is material to the reopening of the 
veteran's claims for service connection for an eye disability 
because it must be considered to fairly decide the merits of 
this claim.  


CONCLUSIONS OF LAW

1.  The veteran has a deviated nasal septum as a residual of 
a nasal fracture incurred during service.  38 U.S.C.A. § 1131 
(West 2002)

2.  The additional evidence received since the unappealed 
rating decision of November 1987 that denied service 
connection for a right knee disability is new and material; 
and the veteran's claim for service connection for this 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Chondromalacia patella of the right knee was incurred 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d) 
(2003).  

4.  The additional evidence received since the unappealed 
rating decision of November 1987 that denied service 
connection for tinnitus is new and material; and the 
veteran's claim for service connection for this disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  

5.  The additional evidence received since the unappealed 
rating decision of November 1987 that denied service 
connection for a right eye injury is new and material; and 
the veteran's claim for service connection for this disorder 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001).  

6.  The additional evidence received since the unappealed 
rating decision of November 1987 that denied service 
connection for hearing loss is not new and material; and the 
veteran's claim for service connection for this disorder is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claims or service connection 
for residuals of a nasal fracture and a right knee disability 
as well his applications to reopen his claims for service 
connection for a eye disability and for tinnitus based on new 
and material evidence.  

In regard to the veteran's application to reopen his claim 
for service connection for bilateral hearing loss based on 
new and material evidence, the Board notes that in Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004), the United States 
Court of Appeals for Veterans Claims (Court) found that a 
VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a letter dated in March 2001, the RO informed the veteran 
of the evidence needed to substantiate his current 
application to reopen his claim for service connection for 
hearing loss, and of who was responsible for obtaining what 
evidence.  In addition, this notice letter of March 2001 
informed the claimant of the type of evidence that VA needed.  
The March 2001 VCAA notice told the claimant of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such relevant evidence in his 
possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 420-22.  In this case, the initial 
AOJ denial of the veteran's application to reopen his claim 
for service connection for hearing loss was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding 
that a statute has a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events 
completed before its enactment").

However, the Board finds that any defect with respect to the 
VCAA notice requirement in regard to the veteran's 
application to reopen his claim for service connection for 
hearing loss was harmless error for the reasons specified 
below.  

While further relevant evidence in regard to this matter was 
associated with the claims folder subsequent to the initial 
RO denial of the veteran's application to reopen his claim 
for service connection for hearing loss based on new and 
material evidence, he would have received the same benefit as 
he would have received had he submitted the evidence prior to 
initial adjudication.  In this regard, it is apparent from a 
review of the veteran's most recent supplemental statement of 
the case dated in December 2002 that the RO at that time 
considered the veteran's current application to reopen this 
claim after consideration of all the pertinent evidence of 
record.  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current 
application to reopen his claim for service connection for 
hearing loss is available, but not yet associated with the 
claims folder.  In addition, under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability due to service and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran has received a recent VA examination 
in regard to his claimed hearing loss.  The examiner had 
access to all the relevant evidence of record and he also 
provided sufficient clinical findings regarding the claimed 
hearing loss.  

The Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Notably, however, provisions related to reopening previously 
denied claims are only applicable to claims received on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the veteran's request to reopen his claim for 
service connection for hearing loss was made in October 1996, 
the new regulations relative to reopening previously denied 
and final claims are not applicable.

I.  Service Connection for Residuals of a Nasal Injury

Review of the veteran's service medical records reveals that 
he was seen in November 1985 following his involvement in a 
vehicle accident and it was noted that he veteran needed to 
be seen in the ear nose and throat clinic (ENT) to have a 
hairline nasal fracture corrected.  It was reported that the 
diagnosis was nasal fracture and the veteran's nose was said 
to have a deformity to the left side.  

On a VA medical examination conducted in September 1987 the 
veteran's complaints included nasal stuffiness.  He gave a 
history of a fractured nose following a 1985 truck accident.  
Evaluation revealed a congested nasal mucosa.  The diagnoses 
of the examination included a history of a nasal fracture.  
During a VA mouth and throat examination in May 1997, the 
veteran's nose was said to be entirely normal except for mild 
postnasal drainage.  

On a private otology examination in June 1997 evaluation of 
the nose revealed a palpable edge on the left nasal bone, mid 
bony dorsum.  This was said to be more palpable than 
observable.  

After a VA upper respiratory system evaluation the diagnosis 
included mild septal deviation of no functional significance 
secondary to a previous injury.  

Following a private ENT evaluation conducted in January 2004, 
the veteran gave a history of nasal trauma while in the 
military.  After evaluation, the assessments included nasal 
septum deviation, inferior turbinate hypertrophy and a prior 
history of nasal trauma.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

The service medical records show that the veteran sustained a 
hairline nasal fracture following a 1985 vehicle accident.  
The veteran currently has deviation of his nasal septum, 
which has been related to this inservice injury by competent 
medical evidence.  Therefore, service connection for a 
deviated nasal septum is warranted.  

II.  Criteria for Reopening After Final Denial

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  
The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection for a disability initially 
diagnosed after service may be service connected if the 
evidence demonstrates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2003).  

III.  New and Material Evidence for Service Connection for 
Right Knee Disability

The evidence of record at the time of the November 1987 
rating action denying service connection for a right knee 
disability may be briefly summarized.  The veteran's service 
medical records reveal no complaints, findings, or diagnosis 
indicative of any right knee disability.  On a VA medical 
examination conducted in September 1987, the veteran 
complained of right knee pain.  On evaluation there was 
marked crepitus noted in the right patella on extension and 
flexion of the knee.  The assessment was questionable 
chondromalacia of the right knee.  

The evidence associated with the claims folder subsequent to 
the November 1987 rating action denying service connection 
for a right knee disability includes a report of a VA 
orthopedic examination of the right knee conducted in August 
2002.  During the examination, crepitation was noted in the 
right knee and the diagnosis was chondromalacia patella, 
right knee .  After the evaluation and a review of the claims 
folder the examining physician opined, pertinent part, that 
the veteran's right knee chondromalacia was of long standing 
and it was as likely as not that this condition had its onset 
during the veteran's military service.  

The basis for the denial of service connection for a right 
knee disability by the RO in November 1987 was, essentially, 
that there was no medical evidence that the veteran ad a 
chronic right knee disability during service.  The medical 
opinion rendered by the VA orthopedic examiner in August 2002 
to the effect that it was as likely as not that the veteran's 
right knee disability had its onset during service is clearly 
new evidence since it was not previously of record and is not 
cumulative of evidence previously of record.  It also bears 
directly on the question of the relationship between the 
veteran's current right knee disability and service, as is 
therefore material evidence that must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a right knee disability.  Since this 
evidence is both new and material, the veteran's claim for 
service connection for a right knee disability is reopened.  

Moreover, the report of the VA examination of the veteran's 
right knee conducted in August 2002 and the opinion of the 
examiner on that occasion that it was as likely as not that 
the veteran's right knee disability had its onset during 
service is probative evidence that this disability is related 
to the veteran's period of military service.  Since that is 
the case, service connection for a right knee disorder is 
warranted.  

VI.  New and Material Evidence to Reopen a Claim For Service 
Connection of a Right Eye disability

The evidence that was of record when the RO denied service 
connection for an eye disability in November 1987 may be 
briefly summarized.  The service medical records revealed 
that the veteran was seen in January 1984 when battery acid 
exploded into his eyes.  Evaluation revealed injected 
conjunctivae and superficial punctuate keratosis.  He was 
again seen in July 1985 for the treatment of burning eyes 
after petroleum distillate was sprayed into his eyes.  
Evaluation revealed bilateral scleral injection.  

On VA eye examination conducted in August 1987 the veteran's 
complaints included red and burning eyes with occasional 
blurring a tearing.  Evaluation revealed that the veteran's 
vision was 20/20 in both eyes.  Extraocular movements were 
full and visual fields were full.  The assessment was 
probable allergic conjunctivitis.  

The evidence associated with the claims folder since the RO 
denied service connection for an eye disability in November 
1987, includes a report of a VA eye examination conducted in 
August 2002.  During this evaluation a faintly visible scar 
was noted in the cornea of the right eye.  At the conclusion 
of the examination the diagnoses included minor corneal 
opacity in the right eye.  

The basis for the denial of service connection for an eye 
disability by the RO in November 1987 was, essentially, that 
there was no medical evidence that the veteran had a chronic 
eye disability as a residual of his traumatic eye injuries 
during service.  The medical finding of a visible scar in the 
cornea of the right eye on the VA eye examiner in August 2002 
is clearly new evidence since it was not previously of record 
and is not cumulative of evidence of record at the time of 
the November 1987 rating action that denied service 
connection for an eye disability.  

A scar on the cornea is a result of a trauma to the right eye 
and raises the possibility that this scar is a residual of 
one of the veteran's traumatic injuries to that eye during 
service and is therefore material evidence that must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a right eye 
disability.  Since this evidence is both new and material, 
the veteran's claim for service connection for a right eye 
disability is reopened.  

V.  New and Material Evidence to Reopen Claims For Service 
Connection of Hearing Loss and Tinnitus

The evidence that was of record when the RO denied service 
connection for defective hearing and tinnitus in November 
1987 may be briefly summarized.  The service medical records 
including audiometric studies revealed no complaints or 
findings indicative of hearing loss or tinnitus.  The veteran 
was seen in May 1984 for treatment of a traumatic perforation 
of the right tympanic membrane.  On a VA examination in 
September 1987 the veteran gave a history of acoustic trauma 
during service.  He complained of hearing a sound like 
fingers rubbing together, more so in the left ear.  On ENT 
examination in September 1987 he complained of tinnitus 
without vertigo.  On audiometric evaluation pure tone 
thresholds and speech discrimination scores were reported 
which did not constitute recognized hearing loss for which 
service connection may be granted under 38 C.F.R. 
§ 3.385(2003).  The diagnosis was hearing within normal 
limits.  There was no diagnosis of tinnitus.  

The evidence that has been associated with the record since 
the RO denied service connection for defective hearing and 
tinnitus in November 1987 includes a report of a VA 
audiometric examination of October 2002 that revealed pure 
tone thresholds of 10, 0 20, and 15 decibels in the right ear 
and 10, 15, 10, and 20 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz, respectively.  Speech recognition 
was 96 percent correct in the right ear and 96 percent 
correct in the left ear.  Occasional ringing tinnitus in both 
ears was also reported.  The diagnoses included normal 
bilateral hearing by VA standards and intermittent tinnitus 
by veteran's report.  The examiner opined that the tinnitus 
might be related to head injury.  

During a hearing before the undersigned in December 2003 the 
veteran stated that he was exposed to acoustic trauma during 
service and he believed that this resulted in bilateral 
hearing loss.  He also complained of constant tinnitus ever 
since acoustic trauma sustained in inservice accidents.  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2003).  

The basis for the denial of service connection for tinnitus 
by the RO in November 1987 was, essentially, that there was 
no evidence that the veteran had tinnitus as a result of 
service.  The evidence associated with the record subsequent 
to the November 1987 rating action denying service connection 
for tinnitus consists of a recent VA examination report that 
indicates that the veteran has intermittent tinnitus that may 
be related to a head injury and the veteran's recent hearing 
testimony to the effect that he has had constant tinnitus 
since accidental injuries sustained during service.  

The recent examination report indicating that the veteran had 
tinnitus that could be related to a head injury is new since 
such a finding was not of record at the time of the November 
1987 decision that denied service connection for tinnitus.  
This evidence also raises the possibility that he veteran 
currently has tinnitus related to an inservice head injury 
such the one that resulted in a perforation of his right 
eardrum while on active duty.  Such evidence is therefore 
material evidence that must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for tinnitus.  Since this evidence is both new and 
material, the veteran's claim for service connection for 
tinnitus is reopened.  

The basis for the denial of service connection for defective 
hearing by the RO in November 1987 was, essentially, that 
there was no evidence that the veteran had hearing loss.  The 
evidence associated with the record subsequent to the 
November 1987 rating action denying service connection for 
hearing still does not demonstrate that the veteran has a 
hearing loss within the meaning of 38 C.F.R. § 3.385 
warranting service connection.  Such evidence is clearly 
neither new nor material and need not be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for defective hearing.  

Since the evidence submitted since the November 1987 rating 
action denying service connection for defective hearing is 
not new and material, the veteran's claim for service 
connection for defective hearing is not reopened.  


ORDER

Service connection for residuals of a nasal fracture is 
granted.  

New and material evidence having been submitted, and the 
claim for service connection for a right knee disability is 
reopened.

Service connection for a right knee disability is granted 

New and material evidence having been submitted, the claim 
for service connection for a right eye disability is 
reopened.  

New and material evidence having been submitted, the claim 
for service connection for tinnitus has been reopened.  

New and material evidence not having been submitted, the 
claim for service connection for bilateral defective hearing 
has not been reopened.  


REMAND

As indicated above, timely notices of disagreement were filed 
recently in regard to the RO's decisions that new and 
material evidence had not been received to reopen claims for 
cervical and lumbar spine disabilities, and that there was no 
clear and unmistakable error in a November 1987 rating action 
that denied service connection for these disabilities.  Since 
the RO has not provided the veteran with a statement of the 
case in regard to these matters, the issues must be referred 
back to the RO for preparation of a statement of the case.  
These issues must be remanded to the RO.

Also, given that the Board has reopened the veteran's claims 
for service connection for tinnitus and a right eye 
disability, the RO must consider these issues on a de novo 
basis.  Prior to such RO consideration, however, the Board 
finds that a further VA examination should be conducted to 
obtained a medical opinion regarding the etiology of the 
veteran's claimed tinnitus and a medical opinion should also 
be should be obtained regarding the etiology of the veteran's 
corneal scar in the right eye.  See 38 U.S.C.A. § 5103A(d) 
(West 2002) (VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim).

While the veteran has reported in-service injuries and there 
is medical evidence of current corneal scarring and tinnitus, 
a medical opinion is needed to determine whether the current 
corneal scarring and tinnitus are related to in-service 
injuries.  Charles v. Principi, 16 Vet App 370 (2002).

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
tinnitus.  The claims folder must be made 
available to the examining physician so 
that the pertinent clinical records can 
be reviewed in detail and the examining 
physician should note such review in the 
in the examination report or an addendum.  
At the conclusion of the examination, the 
examiner should render an opinion as to 
whether any tinnitus diagnosed on the 
examination is related to inservice head 
injuries or acoustic trauma.  

2.  The RO should refer the claims folder 
to the physician who conducted the 
veteran's August 2002 VA eye examination 
at the Salisbury VA Medical Center.  
After a review of the record, the 
physician should express an opinion as to 
whether it is at least as likely as not 
that the scar on the cornea of the 
veteran's right eye noted on the August 
2002 examination is related to inservice 
injuries to the veteran's eyes.  If the 
examiner is not available, another 
physician should review the record and 
provide the necessary opinion.  

3.  Then, the RO should adjudicate the 
claims for service connection for 
tinnitus and a right eye disability on a 
de novo basis.  If these benefits remain 
denied the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise appropriate.  

4.  The RO should also issue a statement 
of the case in regard to the issues of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claims for service connection for lumbar 
spine and cervical spine disabilities and 
the issue of whether there was clear and 
unmistakable error in the November 1987 
rating action that denied service 
connection for lumbar spine and cervical 
spine disability.  Then, only if an 
appeal is perfected as to the above 
claims should these issues be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



